Citation Nr: 1307254	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  11-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left arm disorder.

4.  Entitlement to service connection for bilateral leg radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issues of entitlement to service connection for a low back disorder and bilateral leg radiculopathy are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 1995 rating decision denied the Veteran's claims to reopen the previously denied claims of entitlement to service connection for a low back disorder and a left hand disorder.

2.  Evidence associated with the claims file since the January 1995 rating decision either does not relate to an unestablished fact necessary to substantiate the left hand disorder claim or is redundant of the evidence of record at the time of the last prior final denial of the claim of entitlement to service connection for a left hand disorder.

3.  Evidence associated with the claims file since the January 1995 rating decision was not of record at the time of the January 1995 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder.

4.  There is no competent and credible evidence of record which relates any currently diagnosed left arm disorder to military service.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1995 rating decision is not new and material, and therefore, the claim of entitlement to service connection for a left hand disorder is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  A left arm disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in letters dated in April 2010 and August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board notes that VA has not obtained examinations with respect to the claims being decided herein.  With respect to the Veteran's left hand claim, VA is not required to provide such an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).  With respect to the Veteran's left arm claim, a medical examination is not required as the evidence of record does not demonstrate that the Veteran experienced an in-service left arm injury or had an in-service diagnosis of a left arm disorder.  See 38 C.F.R. § 3.159(c)(4).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material

An October 1983 Board decision denied the Veteran's claims of entitlement to service connection for a low back disorder and a left hand disorder.  The basis given for the low back disorder denial was that the Veteran's in-service back injury was acute and transitory, there was no post-service evidence of back problems prior to 1971, and none of the Veteran's present low back pathology had its onset during service.  The basis given for the left hand disorder denial was that there was no medical evidence of any complaints or findings of a left arm problem during service or prior to 1981.  Subsequently, October 1983 and September 1988 rating decisions denied the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder, on the basis that new and material evidence had not been submitted.  Finally, a January 1995 rating decision denied the Veteran's claims to reopen the issues of entitlement to service connection for a low back disorder and a hand disorder, on the basis that new and material evidence had not been submitted.  The relevant evidence of record at the time of the January 1995 rating decision consisted of the Veteran's service treatment records, private medical records dated from June 1968 to July 1993, VA medical records dated from January 1981 to June 1994, a transcript of a February 1983 hearing before the New York, New York RO, and multiple lay statements dated in May 1983.
 
The Veteran did not file a notice of disagreement after the January 1995 rating decision.  Therefore, the January 1995 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).

In April 2010, a claim to reopen the issues of entitlement to service connection for a low back disorder and a left hand disorder was received.  Evidence of record received since the January 1995 rating decision is limited to five documents; a May 1981 letter from a VA employee, a single undated page from a private medical report; an April 2010 statement from the Veteran; and VA outpatient medical reports dated in April 2010 and August 2010.  All of the evidence received since the January 1995 rating decision is "new" in that it was not of record at the time of the January 1995 decision.

Left Hand Disorder

With respect to the Veteran's left hand disorder claim, none of the new evidence is material.  The May 1981 letter from a VA employee and the undated page from a private medical report do not comment on a left hand disorder in any way.  The Veteran's April 2010 statement comments on the history of his left hand symptoms, but the information contained is essentially redundant of the evidence of record at the time of the last prior final denial of the claim.  Similarly, while the April 2010 VA outpatient medical report twice stated that the Veteran had a "left hand injury" in the 1950s, these statements were based on the Veteran's reported history and no independent medical opinion was provided.  As such, they are also redundant of the evidence of record at the time of the last prior final denial of the claim.  Finally, the August 2010 VA outpatient medical report simply stated that the Veteran failed to appear for scheduled diagnostic testing, and provided no commentary on the etiology of any diagnosed left hand disorder.

Accordingly, the evidence received since the January 1995 rating decision either does not relate to an unestablished fact necessary to substantiate the left hand disorder claim or is redundant of the evidence of record at the time of the last prior final denial of the claim and, therefore, is not new and material and does not raise a reasonable possibility of substantiating the left hand disorder claim. 

Since the additional evidence received since the January 1995 rating decision either does not relate to an unestablished fact necessary to substantiate the left hand disorder claim or is redundant of the evidence of record at the time of the last prior final denial of the claim, it does not constitute new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left hand disorder.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Low Back Disorder

With respect to the Veteran's low back disorder claim, the undated page from a private medical report specifically opined that the Veteran's low back disorder could be "apportioned as 75%" to his in-service injury and a 1980 surgical operation, and "25%" to a May 1989 injury.  Thus, this private medical report provides competent evidence that at least some of the Veteran's low back pathology is related to service.  Accordingly, the undated page from a private medical report relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the evidence fulfilling this element has now been added to the claims file, the case must be reopened.  See Molloy v. Brown, 9 Vet. App. 513 (1996) (stating that where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnosis of a left arm disorder.  The Veteran's March 1956 separation medical examination stated that, on clinical evaluation, the Veteran's upper extremities were normal.

After separation from service, a March 1981 VA hospital discharge report stated that the Veteran had been admitted in January 1981, at which time he reported that he had experienced a left elbow fracture after a fall in 1955.  In a January 1981 hospitalization report, the Veteran complained of left side weakness which he stated that he had first noticed the previous month.  He also reported that the thenar muscle of his left hand had atrophied since 1956.  On examination, abnormalities of the left hand were noted, but no abnormalities of the left arm were noted.  On x-ray examination, no left hand abnormalities were noted.  Various VA medical reports dated during the Veteran's period of hospitalization stated that on nerve conduction velocity testing and sensory response testing, no abnormalities of the upper extremities were noted.  The March 1981 discharge report gave a diagnosis which included traumatic neuropathy, left ulnar and median nerve.

A July 1989 VA medical report stated that, on neurological examination, there was atrophy of the musculature of the entire left forearm, as well as marked impairment of touch and pinprick below the left elbow.

An April 1992 private medical report stated that, on physical examination, the Veteran had full ranges of motion on all testing of the left shoulder, elbow, and wrist.

An April 2010 VA outpatient medical report stated that, on physical examination, the Veteran had decreased sensation in a right ulnar distribution, but did not note any left arm abnormalities except for left hand strength.

The evidence of record does not show that the Veteran has a current diagnosis of a left arm disorder which is related to military service.  Initially, the Board notes that the medical evidence of record includes multiple complaints and diagnoses of a left hand disorder.  However, as discussed above, service connection for a left hand disorder has been denied as a separate issue.  Accordingly, the Veteran's left hand symptoms are not for consideration in conjunction with his left arm disorder claim.  The Veteran's service treatment records are negative for any complaints or diagnosis of a left arm disorder.  Neurological abnormalities of the left arm were listed in VA medical reports dated in March 1981 and July 1989, however there is no medical evidence of record that a left arm disorder was diagnosed prior to March 1981, approximately 25 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In addition, there is no competent evidence of record that relates any currently diagnosed left arm disorder to military service.  There is no medical opinion of record which opines on the etiology of any currently diagnosed left arm disorder.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran claims that he injured his left arm during service, and that he has a current diagnosis of a left arm disorder which is related to that injury.  The Veteran is competent to report that he experienced left arm symptoms during military service.  However, the Board finds that the Veteran's statements regarding left arm symptomatology during service are not credible as they are contradicted by the evidence of record.

In April 2010, the Veteran claimed that the lack of any in-service documentation of his left arm injury was because the medical examiner mistakenly listed that the injury involved his right arm and hand instead of his left arm and hand.  The Veteran did not state which medical report included the error, but specifically noted that the related medical report documented that he was given light duty.  The Veteran's service treatment records include an October 31, 1955, service treatment report which stated that the Veteran no longer needed light duty due to radial paralysis which had cleared up.  This report is consistent with the Veteran's statement regarding documentation of his injury, and accordingly the Board finds that the injury discussed in that report is the one to which the Veteran was referring.  In this regard, there are multiple service treatment reports which document the course of the Veteran's arm injury in October 1955.  These reports note a small abrasion of the forearm on October 13, 1955, followed by arm weakness on October 17, 1955, and October 27, 1955.  However, all three of these reports specifically stated that the impacted extremity was the Veteran's right arm, not his left.  While the Board finds it plausible that a single medical report may have mistakenly listed the wrong arm, the Board finds that it is unlikely that the exact same mistake would have been made on three separate medical reports written by different medical examiners over the course of approximately two weeks.  Absent evidence which substantiates that these reports were all erroneous, the Board will not presume that they incorrectly identified the Veteran's left arm as his right arm.  As such, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's October 1955 treatment was for right arm symptoms, not left arm symptoms.  In addition, the Board notes that the Veteran specifically stated in January 1981 that he first noticed his left side weakness one month earlier.  The Board finds that these medical reports warrant greater probative value than the Veteran's current lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Accordingly, the preponderance of the evidence of record contradicts the Veteran's reports of in-service left arm symptomatology.  As a result, the Board finds that the Veteran's reports of in-service left arm symptomatology are not credible.

Therefore, there is no competent and credible evidence of record which relates any currently diagnosed left arm disorder to military service.  As such, service connection for a left arm disorder is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a left hand disorder is denied.

As new and material evidence has been submitted, the claim of entitlement to service connection for a low back disorder is reopened; to this extent the appeal is granted.

Service connection for a left arm disorder is denied.


REMAND

The Veteran claims entitlement to service connection for a low back disorder.  As discussed above, as evidence of his claim the Veteran has submitted a single undated page from a private medical report which comments on the etiology of his low back disorder.  However, the undated page did not include any rationale for the opinion provided.  The page is clearly marked as page four, which demonstrates that there are multiple other pages of this report which are not currently associated with the record and which may contain relevant evidence, including a rationale for the opinion provided.  As such, an attempt must be made to obtain a complete copy of the entire private medical report.  See 38 C.F.R. § 3.159(c).

The medical evidence of record shows that the Veteran has a current diagnosis of a low back disorder.  In addition, the Veteran's service treatment records document an in-service low back injury.  The Veteran has never been provided with a VA medical examination with respect to his low back disorder.  As such, a medical examination is in order to determine whether the Veteran's currently diagnosed low back disorder is related to military service.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's bilateral leg radiculopathy, the evidence of record include multiple medical reports which state that the Veteran has a current diagnosis of bilateral leg radiculopathy which is secondary to his currently diagnosed low back disorder.  As such, the Veteran's bilateral leg radiculopathy claim is inextricably intertwined with his low back disorder claim and must be remanded, pending the resolution of that issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his low back disorder and bilateral leg radiculopathy.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include a complete copy of the private medical report which contains the undated page discussed above.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded a VA examination to determine the etiology of any low back disorder found.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make this determination must be conducted.  Following a review of the service treatment records and post-service medical records, the examiner must state whether any currently diagnosed back disorder is related to the Veteran's military service.  This opinion must include an explanation of the basis for the opinion.  If this opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claims of entitlement to service connection for a low back disorder and bilateral leg radiculopathy and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


